     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 1 of 36




              IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KELLY LAKSHMI STRAW,                     )
                                         )
                   Plaintiff,            )
v.                                       )       CIVIL ACTION NO.
                                         )
RENEE CLARK, MICHELLE                    )
MEISSNER, JULIE MOTSINGER,               )
and JAIME SMITH,                         )
                                         )
                   Defendants.           )

                                  COMPLAINT

      Plaintiff KELLY LAKSHMI STRAW hereby states claims for relief

under 42 U.S.C. § 1981 on the grounds stated below.

                           Jurisdiction and Venue

      1.    The Court has original subject-matter jurisdiction pursuant to (a)

28 U.S.C. § 1331 because this action arises under the laws of the United

States, and (b) 28 U.S.C. § 1343 because this action is brought to recover

damages or to secure equitable or other relief under any Act of Congress

providing for the protection of civil rights.

      2.    Venue is proper in this district under 28 U.S.C. § 1391(b),

because a substantial part of the events or omissions giving rise to the claims

in this action occurred in the Northern District of Georgia, Atlanta Division.




                                       -1-
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 2 of 36




                                  The Parties

      3.      Plaintiff KELLY LAKSHMI STRAW (“PLAINTIFF”) is a citizen

of the state of Georgia and the United States and resides in the Northern

District of Georgia, Atlanta Division.

      4.      Defendant RENEE CLARK (“CLARK”) is a citizen of the state of

Georgia and the United States and resides in the Northern District of

Georgia, Atlanta Division.

      5.      Defendant MICHELLE MEISSNER (“MEISSNER”) is a citizen of

the state of Texas and the United States.

      6.      Defendant JULIE MOTSINGER (“MOTSINGER”) is a citizen of

the state of Georgia and the United States and resides in the Northern

District of Georgia, Atlanta Division.

      7.      Defendant JAIME SMITH (“SMITH”) is a citizen of the state of

Georgia and the United States and resides in the Northern District of

Georgia, Atlanta Division.

      8.      Defendant CLARK is subject to the personal jurisdiction of this

Court.

      9.      Defendant MEISSNER is subject to the personal jurisdiction of

this Court.

      10.     Defendant MOTSINGER is subject to the personal jurisdiction of

this Court.


                                         -2-
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 3 of 36




      11.     Defendant SMITH is subject to the personal jurisdiction of this

Court.

                           Grounds for this Action

      12.     PLAINTIFF’s race, ancestry, and ethnicity are based on having

ancestors from the country of India and her Hindu religion.

      13.     PLAINTIFF has physical characteristics of people from the

country of India.

      14.     PLAINTIFF is a former employee of Madison Marquette Real

Estate Services LLC (“MMRES”), a for-profit company doing business in the

Northern District of Georgia, Atlanta Division, with its corporate

headquarters located at 1000 Maine Avenue SW, Suite 300, Washington,

D.C. 20024.

      15.     Defendant CLARK is an MMRES General Manager.

      16.     Defendant MEISSNER is MMRES’s Vice President of Human

Resources.

      17.     Defendant MOTSINGER is an MMRES Regional Vice President,

who was the immediate supervisor of Defendant CLARK.

      18.     Defendant SMITH is an MMRES Human Resources

Representative.




                                       -3-
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 4 of 36




      19.   In September 2018, MMRES hired PLAINTIFF through a

staffing agency to work as a temporary employee at a building that MMRES

managed in Atlanta, Georgia.

      20.   In December 2018, MMRES hired PLAINTIFF on a permanent

basis as a Property Administrator to work at a building that MMRES

managed in Atlanta, Georgia.

      21.   In or about December 2018, Defendant CLARK was

PLAINTIFF’s supervisor after PLAINTIFF became a permanent MMRES

employee.

      22.   In or about December 2018, PLAINTIFF told Defendant CLARK

and an MMRES employee named Tom Melton that PLAINTIFF’s race,

ancestry, and ethnicity are based on having ancestors from the country of

India and her Hindu religion, and that PLAINTIFF had Muslim relatives.

      23.   Between December 2018 and February 2019, Defendant CLARK

made frequent comments to PLAINTIFF about Christianity during business

hours, including:

            (a) Defendant CLARK read passages from her Christian bible to

                PLAINTIFF;

            (b) Defendant CLARK showed PLAINTIFF Christian videos;

            (c) Defendant CLARK told PLAINTIFF stories of Jesus Christ;




                                    -4-
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 5 of 36




            (d) Defendant CLARK told PLAINTIFF that accepting Jesus

                Christ was how PLAINTIFF would get to heaven;

            (e) Defendant CLARK asked PLAINTIFF if Hindus believed

                Jesus Christ was real.

      24.   Defendant CLARK’s frequent comments to PLAINTIFF about

Jesus Christ and Christianity offended PLAINTIFF and made her feel

uncomfortable because the comments were motivated by PLAINTIFF’s race,

ancestry, and ethnicity.

      25.   PLAINTIFF asked Defendant CLARK to stop making comments

to PLAINTIFF about Jesus Christ and Christianity, but Defendant CLARK

refused.

      26.   Between December 2018 and February 2019, after PLAINTIFF

had told Defendant CLARK and another individual about her Indian

ancestry and ethnicity, Defendant CLARK and Melton made offensive

comments to PLAINTIFF about immigrants, including:

            (a) After a tenant’s employees, who are of Indian descent,

                requested a place to pray in the building that MMRES

                managed, Defendant CLARK told PLAINTIFF that

                Defendant CLARK believed the employees “were up to

                something” and rejected their request;




                                    -5-
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 6 of 36




              (b) Melton told PLAINTIFF multiple times that the government

                  should build a wall and not allow immigrants into the

                  country;

              (c) Melton repeatedly told PLAINTIFF to watch a video that

                  showed, in Melton’s words, an “Indian guy” acting

                  inappropriately toward “Catholic kids.”

     27.      On February 5, 2019 at 3:24 a.m., PLAINTIFF sent an email to

Defendant MOTSINGER, who was Defendant CLARK’s immediate

supervisor.

     28.      In the email, PLAINTIFF complained that:

              (a) Defendant CLARK and Melton made inappropriate

                  comments to PLAINTIFF relating to PLAINTIFF’s race,

                  ancestry, and ethnicity;

              (b) Defendant CLARK and Melton treated PLAINTIFF with

                  hostility; and

              (c) on one occasion, Defendant CLARK’s treatment of

                  PLAINTIFF was so harsh as to cause PLAINTIFF’s left hand

                  and bottom lip to go numb and tingle.

     29.      On February 5, 2019, Defendant MOTSINGER sent a copy of

PLAINTIFF’s email to Defendant CLARK and Defendant SMITH.




                                      -6-
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 7 of 36




      30.   On February 5, 2019, after receiving a copy of PLAINTIFF’s

02/05/19 email, Defendant CLARK gave PLAINTIFF written discipline for

previously arriving late to work.

      31.   Prior to February 5, 2019, Defendant CLARK had never given

PLAINTIFF written discipline for arriving late to work.

      32.   Prior to February 5, 2019, Defendant CLARK was aware that

other employees had arrived late to work, but Defendant CLARK did not give

them written discipline.

      33.   After Defendant CLARK disciplined PLAINTIFF for arriving late

to work, PLAINTIFF asked Defendant CLARK to pay PLAINTIFF for all the

overtime hours PLAINTIFF had worked—of which Defendant CLARK was

aware—but Defendant CLARK refused.

      34.   After February 5, 2019, Defendant CLARK began treating

PLAINTIFF differently, including:

            (a) criticizing PLAINTIFF for allegedly doing things wrong, but

                not criticizing other employees for doing similar things

                wrong;

            (b) excluding PLAINTIFF from meetings;

            (c) directing vendors to ignore PLAINTIFF;

            (d) undermining PLAINTIFF’s work;

            (e) falsely accusing PLAINTIFF of making mistakes;


                                     -7-
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 8 of 36




           (f)   frequently threatening PLAINTIFF with termination;

           (g) recommending that PLAINTIFF not get a raise;

           (h) asking a vendor to falsely claim that PLAINTIFF asked the

                 vendor to hire undocumented workers;

           (i)   ignoring PLAINTIFF’S complaint about inappropriate sexual

                 conduct by a vendor;

           (j)   offering other employees opportunities to work overtime but

                 not PLAINTIFF;

           (k) refusing to pay PLAINTIFF overtime on those occasions

                 when PLAINTIFF worked over 40 hours in a workweek.

     35.   On or about February 12, 2019, PLAINTIFF complained to

Defendant SMITH that Defendant CLARK discriminated against

PLAINTIFF and retaliated against PLAINTIFF because PLAINTIFF

complained about Defendant CLARK’s discrimination.

     36.   In or about March 2019, Defendant CLARK recommended that

PLAINTIFF not get a raise.

     37.   On or about April 11, 2019, Defendant CLARK refused to

investigate PLAINTIFF’s complaint that a vendor’s employee made

inappropriate sexual comments to PLAINTIFF.




                                     -8-
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 9 of 36




        38.   On or about April 24, 2019, PLAINTIFF learned that Defendant

CLARK told a vendor’s employee to exclude PLAINTIFF from being given

information relevant to PLAINTIFF job.

        39.   On April 25, 2019 at 7:31 a.m., PLAINTIFF sent an email to

Defendant SMITH, in which PLAINTIFF complained that Defendant CLARK

had retaliated against PLAINTIFF because PLAINTIFF complained that

Defendant CLARK had discriminated against PLAINTIFF.

        40.   Defendant SMITH sent a copy of PLAINTIFF’s April 25, 2019

email to Defendant MEISSNER.

        41.   On or about April 25, 2019, MMRES Assistant General Manager

Nicole Felder told PLAINTIFF that Defendant CLARK was trying to cause

PLAINTIFF to be fired because PLAINTIFF had complained about

discrimination by Defendant CLARK.

        42.   On or about April 26, 2019, Felder told PLAINTIFF that

Defendant CLARK had asked Defendant MOTSINGER to visit PLAINTIFF’s

property in order to give PLAINTIFF a written discipline for being late to

work.

        43.   On or about April 26, 2019, an employee of a vendor security

company told PLAINTIFF that earlier in the day Defendant CLARK had

asked him for PLAINTIFF’s parking records—which Defendant CLARK

planned to use to determine if PLAINTIFF was late to work.


                                      -9-
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 10 of 36




     44.   On or about April 26, 2019, PLAINTIFF called and spoke on the

phone with Defendant SMITH after learning that Defendant MOTSINGER

was on her way to PLAINTIFF’s property to give PLAINTIFF discipline.

     45.   During this phone call with Defendant SMITH, PLAINTIFF

complained that Defendant CLARK was retaliating against PLAINTIFF

because PLAINTIFF had complained about discrimination by Defendant

CLARK.

     46.   During this same phone call, PLAINTIFF told Defendant SMITH

that she was so upset discussing Defendant CLARK’s conduct that

PLAINTIFF’s lips and arm were going numb during the call.

     47.   On or about April 26, 2019, after PLAINTIFF spoke with

Defendant SMITH, PLAINTIFF received a phone call from Defendant

MEISSNER.

     48.   During this phone call, PLAINTIFF and Defendant MEISSNER

discussed PLAINTIFF’s complaints of discrimination and retaliation by

Defendant CLARK.

     49.   During this same phone call, PLAINTIFF told Defendant

MEISSNER that Defendant CLARK had created a stressful work

environment and that PLAINTIFF’s lips and arm would continuously go

numb from the stress.




                                   - 10 -
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 11 of 36




     50.   On May 1, 2019, PLAINTIFF saw a doctor for treatment of stress

and anxiety.

     51.   On May 1, 2019, after her doctor’s visit, PLAINTIFF sent

Defendant CLARK a doctor’s note excusing PLAINTIFF from work.

     52.   On or about May 7, 2019, PLAINTIFF sent two emails to

Defendant MEISSNER, in which PLAINTIFF complained that Defendant

CLARK:

           (a) discriminated against PLAINTIFF because of her race,

               ancestry, and ethnicity;

           (b) retaliated against her after PLAINTIFF complained about

               Defendant CLARK’s discrimination;

           (c) was creating a stressful work environment that caused

               PLAINTIFF’s lips and arm to go numb; and

           (d) had not paid PLAINTIFF proper overtime wages.

     53.   On or about May 9, 2019, PLAINTIFF met with Defendant

MEISSNER and Defendant SMITH at the MMRES property where

PLAINTIFF worked.

     54.   During this meeting, PLAINTIFF complained that Defendant

CLARK had discriminated against PLAINTIFF because of her religion, had

retaliated against PLAINTIFF because she complained about Defendant




                                   - 11 -
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 12 of 36




CLARK’s discrimination and had refused to pay PLAINTIFF proper overtime

compensation.

     55.    Defendant MEISSNER discounted PLAINTIFF’s complaint by

arguing Defendant CLARK had not discriminated or retaliated against her,

which caused PLAINTIFF to have a panic attack and hyperventilate in front

Defendant of MEISSNER.

     56.    Defendant MEISSNER was so concerned about PLAINTIFF’s

panic attack and hyperventilation that she offered to send PLAINTIFF home

via Uber.

     57.    PLAINTIFF declined Defendant MEISSNER’s offer and left work

at around 4:15 p.m.

     58.    On or about May 10, 2019, PLAINTIFF met with Defendant

MOTSINGER, Defendant MEISSNER, and Defendant SMITH.

     59.    During this meeting, PLAINTIFF again complained that

Defendant CLARK had discriminated against PLAINTIFF and had retaliated

against PLAINTIFF because she complained about Defendant CLARK’s

discrimination.

     60.    During this meeting, PLAINTIFF gave them specific examples of

how Defendant CLARK retaliated against her.




                                  - 12 -
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 13 of 36




      61.   During this meeting, PLAINTIFF told Defendant MEISSNER

that PLAINTIFF did not feel well, was scared that she may begin

hyperventilating, and needed to go to a doctor.

      62.   In response, Defendant MEISSNER first threatened PLAINTIFF

with termination if she left the premises to go to the doctor, but then told

PLAINTIFF that if she left to see a doctor, PLAINTIFF would need to

provide a doctor’s note.

      63.   PLAINTIFF left the meeting and immediately visited her doctor

who treated PLAINTIFF for anxiety.

      64.   Later that same afternoon, PLAINTIFF emailed a copy of her

doctor’s note, which stated PLAINTIFF was required to stay out of work until

May 15, 2019, to Defendant MEISSNER and Defendant CLARK.

      65.   On May 11, 2019, PLAINTIFF received a letter from Defendant

MEISSNER, notifying PLAINTIFF that her employment with MMRES had

been terminated effective May 10, 2019.

      66.   Defendant MEISSNER’s termination letter to PLAINTIFF stated

that she was fired because she had “not hit performance standards,

specifically being consistently on time in the morning and completing

assigned tasks.”




                                     - 13 -
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 14 of 36




        67.   Defendant MEISSNER’s termination letter to PLAINTIFF also

stated that her final paycheck would contain payment of “103 overtime hours

in the sum of $3,596.76”—which was not paid as promised.

        68.   In a letter to the United States Equal Employment Opportunity

Commission, dated June 8, 2020, MMRES—relying on information from,

among others, Defendant CLARK, Defendant MEISNNER, and Defendant

MOTSINGER—stated that PLAINTIFF had been fired because of “job

abandonment” when she left the May 10, 2019 meeting and did not return to

work.

        69.   PLAINTIFF’s race was a motivating factor in the decision of

Defendant CLARK, Defendant MEISNNER, Defendant MOTSINGER, and

Defendant SMITH to cause MMRES to terminate PLAINTIFF.

        70.   PLAINTIFF’s ancestry was a motivating factor in the decision of

Defendant CLARK, Defendant MEISNNER, Defendant MOTSINGER, and

Defendant SMITH to cause MMRES to terminate PLAINTIFF.

        71.   PLAINTIFF’s ethnicity was a motivating factor in the decision of

Defendant CLARK, Defendant MEISNNER, Defendant MOTSINGER, and

Defendant SMITH to cause MMRES to terminate PLAINTIFF.




                                      - 14 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 15 of 36




                    CLAIMS AGAINST THE DEFENDANTS

                                   Count 1
                               42 U.S.C. § 1981
                        (Discriminatory Termination)
                              Defendant CLARK

      72.    Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.

      73.    By engaging in the conduct described above in Paragraphs 12-71,

Defendant CLARK unlawfully discriminated against PLAINTIFF because of

her race, ancestry, and ethnicity with respect to causing PLAINTIFF’s

termination and other terms, conditions and benefits of employment, all in

violation of 42 U.S.C. § 1981.

      74.    As a result of Defendant CLARK’s unlawful actions, PLAINTIFF

has suffered and is continuing to suffer injury including, but not limited to,

incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

      75.    PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.



                                          - 15 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 16 of 36




      76.    PLAINTIFF’s race, ancestry, or ethnicity was a motivating factor

in Defendant CLARK’s decision to cause PLAINTIFF’s termination and other

terms, conditions and benefits of employment.

      77.    Alternatively, Defendant CLARK, motivated in part by

PLAINTIFF’s race, ancestry, or ethnicity and motivated in part by other

reasons, discriminated against PLAINTIFF in violation of 42 U.S.C. § 1981

with respect to causing PLAINTIFF’s termination and other terms,

conditions and benefits of employment.

                                 Count 2
                             42 U.S.C. § 1981
               (Discriminatory Hostile Work Environment)
                           Defendant CLARK

      78.    Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.

      79.    By engaging in the conduct described above in Paragraphs 12-71,

Defendant CLARK unlawfully discriminated against PLAINTIFF because of

her race, ancestry, and ethnicity with respect to creating a hostile work

environment for PLAINTIFF and other terms, conditions and benefits of

employment, all in violation of 42 U.S.C. § 1981.

      80.    As a result of Defendant CLARK’s unlawful actions, PLAINTIFF

has suffered and is continuing to suffer injury including, but not limited to,

incurring pecuniary losses, emotional pain, suffering, humiliation,



                                          - 16 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 17 of 36




inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

      81.    PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.

      82.    PLAINTIFF’s race, ancestry, or ethnicity was a motivating factor

in Defendant CLARKS’s decision to create a hostile work environment for

PLAINTIFF and other terms, conditions and benefits of employment.

      83.    Alternatively, Defendant CLARK, motivated in part by

PLAINTIFF’s race, ancestry, or ethnicity and motivated in part by other

reasons, discriminated against PLAINTIFF in violation of 42 U.S.C. § 1981

with respect to creating a racially hostile work environment for PLAINTIFF

and other terms, conditions and benefits of employment.

                                  Count 3
                              42 U.S.C. § 1981
                 (Retaliatory Hostile Work Environment)
                            Defendant CLARK

      84.    Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.




                                          - 17 -
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 18 of 36




        85.   By engaging in the conduct described above in Paragraphs 12-71,

Defendant CLARK unlawfully retaliated against PLAINTIFF because she

complained about and opposed unlawful discrimination and retaliation with

respect to creating a hostile work environment for PLAINTIFF and other

terms, conditions and benefits of employment, all in violation of 42 U.S.C. §

1981.

        86.   As a result of Defendant CLARK’s unlawful actions, PLAINTIFF

has suffered and is continuing to suffer injury including, but not limited to,

incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

        87.   PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.

        88.   PLAINTIFF’s engaging in protected activity was a motivating

factor in Defendant CLARKS’s decision with respect to creating a hostile

work environment for PLAINTIFF and other terms, conditions and benefits

of employment.




                                      - 18 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 19 of 36




                                   Count 4
                               42 U.S.C. § 1981
                          (Retaliatory Termination)
                              Defendant CLARK

      89.    Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.

      90.    By engaging in the conduct described above in Paragraphs 12-71,

Defendant CLARK unlawfully retaliated against PLAINTIFF because she

complained about and opposed unlawful discrimination and retaliation with

respect to causing PLAINTIFF’s termination and other terms, conditions and

benefits of employment, all in violation of 42 U.S.C. § 1981.

      91.    As a result of Defendant CLARK’s unlawful actions, PLAINTIFF

has suffered and is continuing to suffer injury including, but not limited to,

incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

      92.    PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.




                                          - 19 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 20 of 36




      93.    PLAINTIFF’s engaging in protected activity was a motivating

factor in Defendant CLARKS’s decision with respect to causing PLAINTIFF’s

termination and other terms, conditions and benefits of employment.

      94.    Alternatively, Defendant CLARK, motivated in part by

PLAINTIFF’s protected activity and motivated in part by other reasons,

retaliated against PLAINTIFF in violation of 42 U.S.C. § 1981 with respect to

causing PLAINTIFF’s termination and other terms, conditions and benefits

of employment.

                                   Count 5
                               42 U.S.C. § 1981
                        (Discriminatory Termination)
                            Defendant MEISSNER

      95.    Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.

      96.    By engaging in the conduct described above in Paragraphs 12-71,

Defendant MEISSNER unlawfully discriminated against PLAINTIFF

because of her race, ancestry, and ethnicity with respect to causing

PLAINTIFF’s termination and other terms, conditions and benefits of

employment, all in violation of 42 U.S.C. § 1981.

      97.    As a result of Defendant MEISSNER’s unlawful actions,

PLAINTIFF has suffered and is continuing to suffer injury including, but not

limited to, incurring pecuniary losses, emotional pain, suffering, humiliation,



                                          - 20 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 21 of 36




inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

      98.    PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.

      99.    PLAINTIFF’s race, ancestry, or ethnicity was a motivating factor

in Defendant MEISSNER’s decision with respect to causing PLAINTIFF’s

termination and other terms, conditions and benefits of employment.

      100. Alternatively, Defendant MEISSNER, motivated in part by

PLAINTIFF’s race, ancestry, or ethnicity and motivated in part by other

reasons, discriminated against PLAINTIFF in violation of 42 U.S.C. § 1981

with respect to causing PLAINTIFF’s termination and other terms,

conditions and benefits of employment.

                                  Count 6
                              42 U.S.C. § 1981
                 (Retaliatory Hostile Work Environment)
                          Defendant MEISSNER

      101. Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.




                                          - 21 -
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 22 of 36




      102. By engaging in the conduct described above in Paragraphs 12-71,

Defendant MEISSNER unlawfully retaliated against PLAINTIFF because

she complained about and opposed unlawful discrimination and retaliation

with respect to creating a hostile work environment for PLAINTIFF and

other terms, conditions and benefits of employment, all in violation of 42

U.S.C. § 1981.

      103. As a result of Defendant MEISSNER’s unlawful actions,

PLAINTIFF has suffered and is continuing to suffer injury including, but not

limited to, incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

      104. PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.

      105. PLAINTIFF’s engaging in protected activity was a motivating

factor in Defendant MEISSNER’s decision to create a hostile work

environment for PLAINTIFF and other terms, conditions and benefits of

employment.




                                      - 22 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 23 of 36




                                   Count 7
                               42 U.S.C. § 1981
                          (Retaliatory Termination)
                            Defendant MEISSNER

      106. Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.

      107. By engaging in the conduct described above in Paragraphs 12-71,

Defendant MEISSNER unlawfully retaliated against PLAINTIFF because

she complained about and opposed unlawful discrimination and retaliation

with respect to causing PLAINTIFF’s termination and other terms,

conditions and benefits of employment, all in violation of 42 U.S.C. § 1981.

      108. As a result of Defendant MEISSNER’s unlawful actions,

PLAINTIFF has suffered and is continuing to suffer injury including, but not

limited to, incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

      109. PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.




                                          - 23 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 24 of 36




      110. PLAINTIFF’s engaging in protected activity was a motivating

factor in Defendant MEISSNER’s decision with respect to causing

PLAINTIFF’s termination and other terms, conditions and benefits of

employment.

      111. Alternatively, Defendant MEISSNER, motivated in part by

PLAINTIFF’s protected activity and motivated in part by other reasons,

retaliated against PLAINTIFF in violation of 42 U.S.C. § 1981 with respect to

causing PLAINTIFF’s termination and other terms, conditions and benefits

of employment.

                                   Count 8
                               42 U.S.C. § 1981
                        (Discriminatory Termination)
                           Defendant MOTSINGER

      112. Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.

      113. By engaging in the conduct described above in Paragraphs 12-71,

Defendant MOTSINGER unlawfully discriminated against PLAINTIFF

because of her race, ancestry, and ethnicity with respect to causing

PLAINTIFF’s termination and other terms, conditions and benefits of

employment, all in violation of 42 U.S.C. § 1981.

      114. As a result of Defendant MOTSINGER’s unlawful actions,

PLAINTIFF has suffered and is continuing to suffer injury including, but not



                                          - 24 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 25 of 36




limited to, incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

      115. PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.

      116. PLAINTIFF’s race, ancestry, or ethnicity was a motivating factor

in Defendant MOTSINGER’s decision with respect to causing PLAINTIFF’s

termination and other terms, conditions and benefits of employment.

      117. Alternatively, Defendant MOTSINGER, motivated in part by

PLAINTIFF’s race, ancestry, or ethnicity and motivated in part by other

reasons, discriminated against PLAINTIFF in violation of 42 U.S.C. § 1981

with respect to causing PLAINTIFF’s termination and other terms,

conditions and benefits of employment.

                                  Count 9
                              42 U.S.C. § 1981
                 (Retaliatory Hostile Work Environment)
                         Defendant MOTSINGER

      118. Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.



                                          - 25 -
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 26 of 36




      119. By engaging in the conduct described above in Paragraphs 12-71,

Defendant MOTSINGER unlawfully retaliated against PLAINTIFF because

she complained about and opposed unlawful discrimination and retaliation

with respect to creating a hostile work environment for PLAINTIFF and

other terms, conditions and benefits of employment, all in violation of 42

U.S.C. § 1981.

      120. As a result of Defendant MOTSINGER’s unlawful actions,

PLAINTIFF has suffered and is continuing to suffer injury including, but not

limited to, incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

      121. PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.

      122. PLAINTIFF’s engaging in protected activity was a motivating

factor in Defendant MOTSINGER’s decision to create a hostile work

environment for PLAINTIFF and other terms, conditions and benefits of

employment.




                                      - 26 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 27 of 36




                                   Count 10
                               42 U.S.C. § 1981
                          (Retaliatory Termination)
                           Defendant MOTSINGER

      123. Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.

      124. By engaging in the conduct described above in Paragraphs 12-71,

Defendant MOTSINGER unlawfully retaliated against PLAINTIFF because

she complained about and opposed unlawful discrimination and retaliation

with respect to causing PLAINTIFF’s termination and other terms,

conditions and benefits of employment, all in violation of 42 U.S.C. § 1981.

      125. As a result of Defendant MOTSINGER’s unlawful actions,

PLAINTIFF has suffered and is continuing to suffer injury including, but not

limited to, incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

      126. PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.




                                          - 27 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 28 of 36




      127. PLAINTIFF’s engaging in protected activity was a motivating

factor in Defendant MOTSINGER’s decision with respect to causing

PLAINTIFF’s termination and other terms, conditions and benefits of

employment.

      128. Alternatively, Defendant MOTSINGER, motivated in part by

PLAINTIFF’s protected activity and motivated in part by other reasons,

retaliated against PLAINTIFF in violation of 42 U.S.C. § 1981 with respect to

causing PLAINTIFF’s termination and other terms, conditions and benefits

of employment.

                                  Count 11
                               42 U.S.C. § 1981
                        (Discriminatory Termination)
                              Defendant SMITH

      129. Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.

      130. By engaging in the conduct described above in Paragraphs 12-71,

Defendant SMITH unlawfully discriminated against PLAINTIFF because of

her race, ancestry, and ethnicity with respect to causing PLAINTIFF’s

termination and other terms, conditions and benefits of employment, all in

violation of 42 U.S.C. § 1981.

      131. As a result of Defendant MOTSINGER’s unlawful actions,

PLAINTIFF has suffered and is continuing to suffer injury including, but not



                                          - 28 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 29 of 36




limited to, incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

      132. PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.

      133. PLAINTIFF’s race, ancestry, or ethnicity was a motivating factor

in Defendant SMITH’s decision with respect to causing PLAINTIFF’s

termination and other terms, conditions and benefits of employment.

      134. Alternatively, Defendant SMITH, motivated in part by

PLAINTIFF’s race, ancestry, or ethnicity and motivated in part by other

reasons, discriminated against PLAINTIFF in violation of 42 U.S.C. § 1981

with respect to causing PLAINTIFF’s termination and other terms,

conditions and benefits of employment.

                                 Count 12
                              42 U.S.C. § 1981
                 (Retaliatory Hostile Work Environment)
                            Defendant SMITH

      135. Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.



                                          - 29 -
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 30 of 36




        136. By engaging in the conduct described above in Paragraphs 12-71,

Defendant SMITH unlawfully retaliated against PLAINTIFF because she

complained about and opposed unlawful discrimination and retaliation with

respect to creating a hostile work environment for PLAINTIFF and other

terms, conditions and benefits of employment, all in violation of 42 U.S.C. §

1981.

        137. As a result of Defendant SMITH’s unlawful actions, PLAINTIFF

has suffered and is continuing to suffer injury including, but not limited to,

incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

        138. PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.

        139. PLAINTIFF’s engaging in protected activity was a motivating

factor in Defendant SMITH’s decision to create a hostile work environment

for PLAINTIFF and other terms, conditions and benefits of employment.




                                      - 30 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 31 of 36




                                   Count 13
                               42 U.S.C. § 1981
                          (Retaliatory Termination)
                              Defendant SMITH

      140. Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.

      141. By engaging in the conduct described above in Paragraphs 12-71,

Defendant SMITH unlawfully retaliated against PLAINTIFF because she

complained about and opposed unlawful discrimination and retaliation with

respect to causing PLAINTIFF’s termination and other terms, conditions and

benefits of employment, all in violation of 42 U.S.C. § 1981.

      142. As a result of Defendant SMITH’s unlawful actions, PLAINTIFF

has suffered and is continuing to suffer injury including, but not limited to,

incurring pecuniary losses, emotional pain, suffering, humiliation,

inconvenience, mental anguish, loss of enjoyment of life, and other non-

pecuniary losses.

      143. PLAINTIFF seeks compensatory, punitive, and nominal

damages, pre-judgment and post-judgment interest, declaratory and

injunctive relief, and reasonable attorney’s fees and costs of this action, all

through the date of entry of a final non-appealable judgment, all pursuant to

42 U.S.C. § 1981, and all in an amount to be determined as specified by law.




                                          - 31 -
     Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 32 of 36




      144. PLAINTIFF’s engaging in protected activity was a motivating

factor in Defendant SMITH’s decision with respect to causing PLAINTIFF’s

termination and other terms, conditions and benefits of employment.

      145. Alternatively, Defendant SMITH, motivated in part by

PLAINTIFF’s protected activity and motivated in part by other reasons,

retaliated against PLAINTIFF in violation of 42 U.S.C. § 1981 with respect to

causing PLAINTIFF’s termination and other terms, conditions and benefits

of employment.

                                    Count 14
                              29 U.S.C. § 215(a)(3)
                              (FLSA Retaliation)
                                 All Defendants

      146. Paragraphs 1-71 above are re-alleged and incorporated by

reference as if fully set forth herein.

      147. By engaging in conduct described above in Paragraphs 12-71,

Defendant CLARK, Defendant MEISNNER, Defendant MOTSINGER, and

Defendant SMITH, acting individually and as an organized group, unlawfully

discriminated against PLAINTIFF in violation of the FLSA by firing

PLAINTIFF in retaliation for PLAINTIFF complaining about MMRES’s

failure to pay overtime compensation as required by the FLSA.

      148. As a result of the unlawful actions of Defendant CLARK,

Defendant MEISNNER, Defendant MOTSINGER, and Defendant SMITH,



                                          - 32 -
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 33 of 36




acting individually and as an organized group, PLAINTIFF has suffered and

is continuing to suffer injury including, but not limited to, incurring

pecuniary losses, emotional pain, suffering, humiliation, inconvenience,

mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

      149. PLAINTIFF seeks compensatory, liquidated, and nominal

damages, pre- and post-judgment interest, and reasonable attorney’s fees and

costs of this action, all through the date of entry of a final non-appealable

judgment, all pursuant to 29 U.S.C. § 216(b), and all in an amount to be

determined as specified by law.

                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff KELLY LAKSHMI STRAW respectfully prays

that this Court enter judgment in favor of PLAINTIFF and against

Defendant CLARK, Defendant MEISSNER, Defendant MOTSINGER, and

Defendant SMITH for:

      A.    Lost wages, employment benefits, and other compensation to

which PLAINTIFF is entitled pursuant to 42 U.S.C. § 1981.

      B.    Compensatory damages including, but not limited to, pecuniary

losses, emotional pain, suffering, and inconvenience, mental anguish, loss of

enjoyment of life, loss of dignity, and any other non-pecuniary losses or

intangible injuries to which PLAINTIFF is entitled pursuant to 42 U.S.C. §

1981 and the FLSA.


                                      - 33 -
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 34 of 36




      C.    Punitive damages to which PLAINTIFF is entitled pursuant to

42 U.S.C. § 1981.

      D.    All reasonable attorney’s fees and costs of the action through

entry of a final non-appealable judgment, pursuant to 42 U.S.C. § 1981 and

the FLSA, including all reasonable attorney’s fees and costs, for:

            (1)     the time spent plus costs reasonably incurred throughout

this action relating to the claims of PLAINTIFF under 42 U.S.C. § 1981 and

the FLSA;

            (2)     the time spent litigating both the entitlement to and

amount of attorney’s fees and costs incurred throughout this action plus costs

of investigation and litigation reasonably incurred relating to the claims of

PLAINTIFF under 42 U.S.C. § 1981 and the FLSA, whether in connection

with any settlement, compromise, any accepted offer of judgment under Fed.

R. Civ. P. 68 or any other form of judgment entered pursuant to Fed. R. Civ.

P. 54-58;

            (3)     the time spent litigating the fairness and reasonableness of

any settlement, compromise, or accepted offer of judgment under Fed. R. Civ.

P. 68 or any other form of judgment entered pursuant to Fed. R. Civ. P. 54-

58, and




                                      - 34 -
    Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 35 of 36




            (4)    the time spent explaining to PLAINITFF any settlement,

compromise, or accepted offer of judgment under Fed. R. Civ. P. 68 or any

other form of judgment entered pursuant to Fed. R. Civ. P. 54-58.

      E.    Pre-judgment and post-judgment interest on all amounts

awarded pursuant to 42 U.S.C. § 1981 and the FLSA, including lost

compensation, litigation expenses including attorney’s fees, costs, and costs of

investigation and litigation of this action.

      F.    A declaration that DEFENDANT engaged in unlawful

employment practices with respect to PLAINTIFF in violation of 42 U.S.C. §

1981 and the FLSA.

      G.    All such other legal and equitable relief to which PLAINTIFF is

entitled as a matter of law and equity.

      H.    All such other and further relief, including equitable relief, as is

deemed just and proper.

                        DEMAND FOR JURY TRIAL

 Plaintiff demands a jury trial on all issues triable of right by a jury.

                                          Respectfully submitted,

                                          /s/ Alan H. Garber
                                          ALAN H. GARBER
                                          Georgia Bar No. 283840
                                          ahgarber@garberlaw.net
                                          MARC N. GARBER
                                          Georgia Bar No. 283847
                                          mngarber@garberlaw.net


                                      - 35 -
Case 1:21-cv-01990-SDG-CCB Document 1 Filed 05/10/21 Page 36 of 36




                                 THE GARBER LAW FIRM, P.C.
                                 4994 Lower Roswell Rd Ste 14
                                 Marietta, GA 30068-5648
                                 (678) 560-6685
                                 (678) 560-5067 (facsimile)

                                 Attorneys for the PLAINTIFF




                              - 36 -
